NO. 12-07-00285-CR
                                NO. 12-07-00286-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

WILLIE JAMES BILLINGTON,                        §   APPEALS FROM THE 241ST
APPELLANT

V.                                              §   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                        §   SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Willie James Billington appeals his conviction for two counts of robbery. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       Appellant pleaded guilty to two counts of robbery, set forth in separate indictments.
Appellant also pleaded true to two enhancement paragraphs included in the indictment for each
offense. The paragraphs related to two previous felonies committed by Appellant. There was no
agreement between Appellant and the State as to the appropriate punishment for the charged
offenses. The trial court found Appellant guilty of both offenses and sentenced Appellant to life
imprisonment for each. These appeals followed.

                       ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. The brief shows that Appellant’s counsel diligently reviewed the appellate record and
considered the applicable law and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. In compliance with Anders, Gainous,
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s counsel’s brief presents a
chronological summation of the procedural history of the case and further states that Appellant’s
counsel is unable to raise any arguable issues for appeal.1 We have likewise examined the record
for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).

                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw in each case. We carried the motions for consideration
with the merits. Having done so and finding no reversible error, Appellant’s counsel’s motions for
leave to withdraw are hereby granted and the trial court’s judgments are affirmed. All other pending
motions are overruled as moot.
Opinion delivered July 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




         1
          Counsel for Appellant certified in his brief that he provided Appellant with a copy of this brief. Appellant
was given time to file his own brief in these causes. The time for filing such a brief has expired and we have
received no pro se brief.